

116 HR 69 IH: Ending Common Core and Expanding School Choice Act
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 69IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Biggs introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend part A of title I of the Elementary and Secondary Education Act of 1965 to allow States, in accordance with State law, to let Federal funds for the education of disadvantaged children follow low-income children to the public school, charter school, accredited private school, or supplemental educational service program they attend, and for other purposes. 
1.Short titleThis Act may be cited as the Ending Common Core and Expanding School Choice Act.  2.State educational agency grants to eligible children (a)In generalPart A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) is amended to read as follows: 
 
ASTATE EDUCATIONAL AGENCY GRANTS TO ELIGIBLE CHILDREN 
1111.Allocations to States 
(a)In generalFor each fiscal year, the Secretary shall allocate the amount appropriated to carry out this part among State education agencies based on the number of eligible children residing in each State. (b)Eligible childIn this section, the term eligible child means a child aged 5 to 17, inclusive, from a family with an income below the poverty level on the basis of the most recent satisfactory data published by the Department of Commerce. 
(c)Criteria of povertyIn determining the families with incomes below the poverty level for the purposes of this section, a State educational agency shall use the criteria of poverty used by the Census Bureau in compiling the most recent decennial census, as the criteria have been updated by increases in the Consumer Price Index for All Urban Consumers, published by the Bureau of Labor Statistics. 1112.Funds following eligible children (a)Calculation of per pupil amountFor each fiscal year, the State educational agency shall calculate the per pupil amount by dividing the amount made available to the agency under section 1111 by the number of eligible children (as defined in section 1111(b)) residing in the State. 
(b)Use of fundsEach State educational agency shall use each per pupil amount calculated under subsection (a) for qualified elementary and secondary education expenses and in a manner directed by State law. (c)Funds distributed to parentsIn a case in which State law directs a State educational agency to distribute all or a portion of a per pupil amount to a parent of an eligible child, the agency also shall determine, consistent with State law, how the agency will verify that funds are being used in accordance with this section and whether to require the parent to establish an educational savings account or other dedicated account to maintain such funds. 
(d)DefinitionIn this section, the term qualified elementary and secondary education expenses, when used with respect to a child, means any of the following: (1)Expenses within the budget of the local educational agency having jurisdiction over the geographic area in which the child resides. 
(2)Expenses within the budget of the public or charter school the child may attend without paying tuition or fees. (3)Tuition and fees required to be paid in order for the child to attend a public or charter school in the State in which the child resides. 
(4)Tuition and fees required to be paid in order for the child to attend an accredited or otherwise State-approved private school in the State in which the child resides. (5)Fees required to be paid for the child to participate in a State-approved supplemental educational services program. 
1113.Rules of construction 
(a)In generalNo officer or employee of the Federal Government shall, through grants, contracts, or other cooperative agreements, mandate, direct, or control a State, local educational agency, or school’s specific instructional content, academic standards and assessments, curricula, or program of instruction (including any requirement, direction, or mandate to adopt the Common Core State Standards developed under the Common Core State Standards Initiative, any other academic standards common to a significant number of States, or any assessment, instructional content, or curriculum aligned to such standards), nor shall anything in this Act be construed to authorize such officer or employee to do so. (b)No requirement To implement assessments, standards, or accountability systemsAn officer or employee of the Federal Government shall not require a State educational agency, local educational agency, school, or Indian Tribe to implement an annual assessment, academic standard, or accountability system, or condition funds made available under this part upon such implementation.. 
(b)Conforming amendments 
(1)Repeal of State assessment grantsPart B of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 1201 et seq.) is repealed. (2)Authorization of appropriationsSection 1002 of such Act (20 U.S.C. 6302) is amended— 
(A)by striking the subsection heading for subsection (a) and inserting State educational agency grants for eligible children; and (B)by striking subsection (b). 
